

117 HR 5071 IH: To direct the Secretary of Defense to submit to Congress daily reports on the evacuation of citizens and permanent residents of the United States from Afghanistan, and for other purposes.
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5071IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Mr. Gallagher introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to submit to Congress daily reports on the evacuation of citizens and permanent residents of the United States from Afghanistan, and for other purposes.1.Reporting requirements relating to evacuation of citizens and permanent residents of United States from Afghanistan(a)In generalNot later than two days after the date of enactment of this Act, and each day thereafter until the date on which the President submits a certification under subsection (c), the Secretary of Defense, in consultation with the Secretary of State, shall submit to Congress a report on the efforts to evacuate citizens and legal permanent residents of the United States from Afghanistan.(b)Contents of reportsEach report required under subsection (a) shall include each of the following, as of the date of the submittal of the report:(1)The total number of members of the United States Armed Forces in Afghanistan.(2)The total number of citizens and legal permanent residents of the United States in Afghanistan.(3)The total number of individuals who are citizens or legal permanent residents of the United States who have requested but not received evacuation from Afghanistan, including, to the extent practicable, the location of each such individual.(4)The total number of citizens and legal permanent residents of the United States who—(A)have been evacuated from Afghanistan—(i)in the case of the initial report submitted under subsection (a), since August 13, 2021; or(ii)in the case of any subsequent report, since the submittal of the most recently submitted report under such subsection; and(B)have been evacuated from Afghanistan since August 13, 2021.(5)The total number of citizens and legal permanent residents of the United States in Afghanistan who have been unable to evacuate, including an explanation of—(A)the conditions that prohibited such evacuation; and(B)any efforts being made to overcome such conditions.(6)The total number of individuals who are citizens or legal permanent residents of the United States who have been detained by the Taliban, including an explanation of the efforts being made to secure the release of such individuals.(7)The total number of citizens and legal permanent residents of the United States who have been injured or killed in Afghanistan since August 13, 2021.(8)The total number of Department of Defense aircraft used to evacuate citizens and legal permanent residents of the United States from Afghanistan.(9)The total number of Afghan nationals evacuated on Department of Defense aircraft, including the final destinations of such nationals and the number of such nationals evacuated to each such final destination.(10)The total number of Afghan nationals eligible for evacuation on Department of Defense aircraft.(c)Certification by PresidentWhen the President determines that each citizen or legal permanent resident of the United States who is seeking evacuation from Afghanistan is evacuated from Afghanistan, the President shall submit to Congress certification of such determination.(d)Prohibition(1)In generalExcept as provided in paragraph (2), until the date on which the President submits the certification required under subsection (c), none of the amounts authorized to be appropriated for fiscal year 2021 for the Department of Defense may be obligated or expended for any activity which would have the effect of reducing the total number of members of the Armed Forces deployed to Afghanistan to a number lower than the lower of the following:(A)The total number of members of the Armed Forces deployed as of the date of enactment of this Act.(B)The number of members of the Armed Forces determined by the Secretary of Defense, in consultation with the Secretary of State, to be sufficient to safely evacuate the total number of citizens and legal permanent residents of the United States who are seeking evacuation from Afghanistan.(2)ExceptionThe prohibition under paragraph (1) shall not apply if the Secretary of Defense makes a determination that members of the Armed Forces in Afghanistan are facing imminent hostilities and submits to Congress a notice of such determination.(e)Certification by Secretary of DefenseIf the Secretary of Defense makes a determination under subsection (d)(1)(B) that would result in the reduction of the number of members of the Armed Forces deployed to Afghanistan, the Secretary shall submit to Congress notice of such reduction, by not later than the end of the day on which the determination is made, that includes the total number of members to be deployed after such reduction.